Citation Nr: 0114213
Decision Date: 05/21/01	Archive Date: 07/18/01

DOCKET NO. 98-04 112               DATE MAY 21, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to an initial rating exceeding 30 percent for chronic
sinusitis.

REPRESENTATION

Appellant represented by: Michael E. Wildhaber, Esquire

ATTORNEY FOR THE BOARD

R. Acosta, Counsel 

INTRODUCTION 

The veteran served on active duty from September 1949 to December
1952.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a July 1997 rating decision of the Department of
Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO),
which granted service connection for chronic sinusitis, with nasal
polyposis, and assigned a 10 percent rating for said disability.
The veteran appealed that initial rating assigned by the RO, and
the Board, in a February 2000 decision, granted a 30 percent
rating. The veteran appealed that decision by the Board to the
United States Court of Appeals for Veterans Claims (the Court), and
a Joint Motion for Remand was thereafter filed, in August 2000, by
the Secretary of VA and the veteran's private attorney, essentially
requesting that the Board's February 2000 decision be vacated and
that the Board be asked to provide additional reasons and bases as
to why the veteran was not entitled to a 50 percent rating for the
service-connected disability. It was also requested that the Board
be asked to discuss (i.e., consider) a separate rating for the
veteran's diagnosed polyposis, which a VA examiner "may have viewed
... as being a separate condition from the [service-connected]
sinusitis." The Court granted the motion, by Order dated on
September 1, 2000, and the case was thereafter returned to the
Board.

REMAND

Though his private attorney, the veteran has expressed his
disagreement with the 30 percent initial rating that was granted by
the Board in February 2000, and contends that the severity of the
service-connected chronic sinusitis is such that the disability
should be rated as 50 percent disabling, based on evidence of near
constant sinusitis characterized by headaches, pain, and tenderness
of the affected sinus, as well as purulent discharge or crusting
after repeated surgeries. The veteran has also asked to have his
diagnosed polyposis rated separately from his chronic sinusitis.
After a review of the evidentiary record, the Board is of the
opinion that additional development should be undertaken prior to
appellate review. In particular, it is noted that the veteran needs
to be re-examined, in order to secure competent opinions answering
the questions of (1) whether the schedular criteria for a 50
percent rating for chronic sinusitis are actually met, as claimed;
and (2) whether the diagnosed recurrent nasal polyposis should be
considered a chronic medical

2 -

condition that is secondary to, but separate from, the service-
connected chronic sinusitis, as claimed.

Additionally, the Board notes that, on November 9, 2000, while this
appeal was still pending, the President signed the Veterans Claims
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096
(2000) (to be codified as amended at 38 U.S.C. 5102, 5103, 5103A,
and 5107). The VCAA in essence requires that VA undertake any
additional development that may be necessary to substantiate a
veteran's claim for VA benefits, regardless of whether the claim is
well grounded or not. The additional development may include
securing any additional evidence identified by the claimant, and
requesting a medical examination and a medical opinion, when
necessary. Also, the VCAA imposes upon VA certain additional notice
duties. Id. Thus, on remand, the RO also needs to make sure that
the duty to assist and notice provisions set forth in the VCAA have
been fully complied with.

In view of the above, this case is remanded for the following
additional development:

1. The RO should schedule the veteran for another VA medical
examination of his sinuses. The examiner should be asked to
thoroughly review the claims folder prior to the examination,
request, and interpret, any indicated studies and/or tests, examine
the veteran, and render a comprehensive, legible report of medical
examination that should contain, at least, the following
information:

A. A statement as to whether he or she reviewed the claims folder
prior to the examination.

B. A thorough description of the severity of the service-connected
chronic sinusitis, to include specific references to the frequency
(or constant manifestation, if applicable) of sinusitis episodes,

3 -

as well as to the manifestation of additional symptomatology
including headaches, pain, tenderness, and purulent discharge or
crusting.

C. His or her opinion as to whether the diagnosed recurrent nasal
polyposis should be considered a chronic medical condition that is
secondary to, but separate from, the service- connected chronic
sinusitis.

The examiner should be asked to include in his or her examination
report a complete rationale for all his or her opinions and/or
conclusions.

2. After all the above development has been completed, and all
newly-produced evidence has been associated with the file, the RO
must review the claims file and ensure that all notification and
development action required by the VCAA is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied.

3. Thereafter, the RO should re-adjudicate the claim on appeal. If,
upon re-adjudication, the benefit sought on appeal remains denied,
the veteran and his private attorney should be provided with a
supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the appealed claims for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issues currently

4 -

on appeal. An appropriate period of time should be allowed for
response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action unless otherwise notified,
but he is nevertheless hereby reminded that he has the right to
submit additional evidence and argument on the matter that the
Board has remanded to the regional office. Kutscherousky v. West,
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO. The law
requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JEFF MARTIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

5 - 



